Citation Nr: 0802365	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tonsillar, throat, and 
oropharyngeal cancer, claimed as soft tissue carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1967 to July 1969.  The veteran received 
a Purple Heart Medal.

This appeal comes before the Board of Veterans Appeals 
(Board) from a rating decision dated August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California, which, relevant to this 
appeal, denied entitlement to service connection for 
tonsillar, throat, and oropharyngeal cancer.  

In September 2006, the veteran testified at a video hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.  

In November 2006, this matter was remanded for additional 
development.  The case has been returned for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative contend that the veteran's 
tonsillar, throat, and oropharyngeal cancer was caused by his 
service in Vietnam or by his in-service herbicide exposure.

In November 2006, the Board remanded the case to obtain 
additional medical records and for a VA medical opinion.  

Regarding the additional medical records, the Board asked the 
RO/AMC to request treatment records from Dr. G. and Dr. S., 
as identified on the veteran's VA Form 21-4142 received in 
April 2004, and associate any records received with the 
claims folder.  Regrettably, although the RO/AMC sent the 
veteran authorization forms regarding these two doctors and 
the veteran did not respond, the record does not indicate 
whether the 2004 form provided adequate authorization for the 
RO/AMC to obtain those reports.  If so, the RO/AMC should 
make an attempt to ascertain those medical reports and 
incorporate them into the claims file.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
the Board finds that it is necessary that the case be 
remanded, again, to obtain these medical records.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

2.  Using a photocopy of the VA Form 21-
4142 already on file, request treatment 
records from Dr. G. and from Dr. S, and 
associate any received records with the 
claims file.  If the records are 
unavailable, a negative reply should be 
obtained and associated with the claims 
file and the veteran should be so 
informed.  All correspondence regarding 
these records must be associated with the 
claims file.  Compliance with the 
provisions of 38 C.F.R. § 3.159(c)(1) 
(2007) is required.

3.  Thereafter, if the newly received 
medical reports provide additional 
pertinent evidence regarding the nature 
and etiology of the veteran's disorder, 
transfer the claims file to an oncologist 
or other appropriate physician 
(hereinafter referred to as an examiner) 
for an addendum opinion.  

The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that the claims folder 
has been reviewed in conjunction with the 
examination.  

Following a review of the claims file, the 
examiner is asked to state whether the 
veteran has a soft tissue sarcoma or 
cancer of the upper respiratory system 
(cancer of the lung, bronchus, larynx, or 
trachea).  If so, the examiner should 
opine whether it is at least as likely as 
not related to active service or any in-
service herbicide exposure.  The examiner 
is asked to provide a complete rationale 
for any opinion reached.

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



